Plaintiff in error was convicted under an information which charged that he did have in his possession intoxicating liquors with intent to violate the prohibitory law, and on January 29, 1912, he was sentenced to be confined in the county jail for six months and pay a fine of five hundred dollars. No briefs have been filed or oral argument made on his behalf. The Attorney General for this reason moved to affirm the judgment. The judgment of the county court of Oklahoma county herein is therefore affirmed.